Case 2:17-cr-00697-SJO Document 186 Filed 01/12/21 Page 1 of 1 Page ID #:2722




                        UNITED STATES COURT OF APPEALS                   FILED
                              FOR THE NINTH CIRCUIT                       JAN 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                       No.   19-50300

                   Plaintiff-Appellee,          D.C. No.
                                                2:17-cr-00697-SJO-1
  v.                                            Central District of California,
                                                Los Angeles
DANIEL FLINT,
                                                ORDER
                   Defendant-Appellant.

       Appellee’s unopposed motion (Docket Entry No. 40) to file under seal

Volume III of the supplemental excerpts of record is granted. The Clerk will

publicly file the motion (Docket Entry No. 40-1), the answering brief (Docket

Entry No. 38), and Volumes I and II of the supplemental excerpts of record

(Docket Entry No. 39). The Clerk will file under seal Volume III of the

supplemental excerpts of record (Docket Entry No. 40-2).

       Appellee’s motion to transmit an exhibit (Docket Entry No. 41) will be

addressed by separate order.

       The existing briefing schedule remains in effect.


                                                 FOR THE COURT:
                                                 Lisa B. Fitzgerald
                                                 Interim Appellate Commissioner
                                                 Ninth Circuit Rule 27-7




ml/Appellate Commissioner
